October 6, 1999
Dear State Health Official:
The Balanced Budget Act of 1997 (Public Law 105-33) established the Children's Health
Insurance Program (CHIP) under Title XXI of the Social Security Act (the Act). This new
title enables States to expand health insurance coverage for uninsured children. The
Department of Health and Human Services has issued several letters to provide policy and
State plan guidance on the implementation of the CHIP.
This letter announces policy guidance concerning the CHIP provisions related to the assurance
of access to American Indian/Alaska Native (AI/AN) children and cost sharing and the effect of
the interrelationship of these provisions on a State's compliance with section 2102(b)(3)(D) of
the Act.
The special access provisions for AI/AN children in Title XXI recognize the unique relationship
between the Federal government and the Tribal governments in the delivery of health services to
AI/AN children. Section 2102(b)(3)(D) of the Act requires the State plan to include a description
of the procedures used to ensure the provision of child health assistance to targeted low-income
children of AI/ AN families.
Because cost sharing poses a unique financial barrier to care for AI/AN children, States that
impose cost sharing on AI/AN children are not in compliance with the access provision of
section 2102 (b) (3) (D). Therefore, we will no longer approve any State plans or amendments
to state plans that would impose cost sharing on AI/AN children.
We believe that our interpretation best furthers the objectives of the CHIP statute and we
encourage expeditious compliance with it by all States. However, for States with cost
sharing plans which have already been approved, we will work with them to revise these
provisions to allow sufficient time to make the necessary changes to their programs.
If you have any questions regarding this policy, please contact Christine Hinds from HCFA on
(410)7864578.
Sincerely,

Rachel Block Deputy Director Center for Medicaid and State Operations
Claude Earl Fox, M.D., M.P.H Administrator Health Resources and Services Administration
Michael H. Trujillo, M.D., M.P.H., M.S. Assistant Surgeon General Director Indian Health
Service
cc: Lee Partridge - American Public Welfare Association Matt Salo - National Governors'
Association Joy Wilson - National Conference of State Legislatures Brent Ewig - Association of
State and Territorial Health Officials Mary Beth Senkewicz - National Association of Insurance
Commissioners All HCFA Regional Offices All PHS Regional Offices HHS Regional Directors

